     Case: 4:20-cv-00087-DMB-JMV Doc #: 30 Filed: 05/25/21 1 of 1 PageID #: 190




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

LANITA FORD DAVIS                                                                    PLAINTIFF

V.                                                                  NO. 4:20-CV-87-DMB-JMV

UNITED CHURCH HOMES
MANAGEMENT, INC., and UNITED
CHURCH HOMES, INC.                                                               DEFENDANTS


                                            ORDER

         On May 20, 2021, the defendants filed a motion for summary judgment, Doc. #27, a

memorandum brief in support, Doc. #28, and a separate “Statement of Undisputed Facts in Support

of Motion for Summary Judgment,” Doc. #29. Neither the Local Rules of this Court nor the

Federal Rules of Civil Procedure contemplate or authorize the filing of a separate itemization of

facts. Automation Design & Sols., Inc. v. Yeliseyev, No. 3:08-cv-589, 2012 WL 12974010, at *4

(S.D. Miss. Feb. 29, 2012). Such filings provide an avenue for circumventing the page limits

imposed by the Local Rules. See Landrum v. Conseco Life Ins. Co., No. 1:12-cv-5, 2013 WL

6019303, at *15 (S.D. Miss. Nov. 13, 2013) (statement of facts in motion deemed attempt to

circumvent page limits). Any statement of facts should be incorporated in the memorandum brief

submitted in support of the summary judgment motion. Accordingly, the motion for summary

judgment [27] is DENIED without prejudice. The defendants may refile the motion for summary

judgment in accordance with the Court’s procedural rules within three (3) days of the entry of this

order.

         SO ORDERED, this 25th day of May, 2021.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
